Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/10/2021.  Claims 1, 14 & 22 have been amended.  Claims 3, 15 & 20 have been canceled and claim 23 has been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-2, 4-14, 16-19 and 21-23 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-14, 16-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 23 is objected to because of the following informalities:  the claim is an independent claim written in dependent format.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claim is not clearly understood and therefore renders the claim indefinite:
Claim 23: the use of the terms “it/they” make it unclear what the “it/they” is actually referencing (i.e., “program or plurality of programs”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. ("Market-Based Multirobot Coordination:  A Survey and Analysis") in view of Den Haan et al. (US 2007/0112700 A1).
Dias discloses:
1: A method for coordination among a plurality of vehicles, the method comprising:
defining, as a command vehicle, a first vehicle in the plurality of vehicles (see at least The Range of Coordination Approaches "employing a single agent to coordinate the entire team");
storing, by one or more computer hardware memory storage devices located on board one or more of the plurality of vehicles, for each vehicle in the plurality of vehicles, a list of inherent capabilities of that vehicle (see at least Introduction & Planning "estimating resource usage for a task, and Auctions quickly and concisely assemble team information in a single location to make decisions about distributing resources");
receiving, by one or more processors on board the command vehicle, a specification of a goal that is to be accomplished by the plurality of vehicles, the one or more processors being operatively coupled to the one or more computer hardware memory storage devices (see at least Overview and Planning and Task Allocation "The team is given an objective that can be decomposed into subcomponents achievable by individuals or subteams, the team has access to a limited set of resources with which to meet this objective and various forms of task allocation");
(see at least Overview and Planning and Task Allocation "The team is given an objective that can be decomposed into subcomponents achievable by individuals or subteams, the team has access to a limited set of resources with which to meet this objective and various forms of task allocation");
sending, from the command vehicle, to each vehicle in the plurality of vehicles to which a task has been allocated, a specification of the one or more tasks allocated to that vehicle (see at least Overview and Planning and Task Allocation "The team is given an objective that can be decomposed into subcomponents achievable by individuals or subteams, the team has access to a limited set of resources with which to meet this objective and various forms of task allocation"); and
 wherein a step of performing the one or more tasks is performed responsive to each vehicle, in the plurality of vehicles to which a task has been allocated, sending an acceptance message to the command vehicle (see at least Overview and Planning and Task Allocation "The team is given an objective that can be decomposed into subcomponents achievable by individuals or subteams, the various forms of tasks and various forms of task allocation"). 
While Dias does mention monitoring a robots heartbeat and determining whether the robot is functional or not (see at least Robustness and Fluidity), Dias does not appear to explicitly disclose if the command vehicle becomes unable to provide the step of allocating one or more tasks, defining, as the command vehicle, a second vehicle in the plurality of vehicles. 
  Nevertheless, Haan who is in the same field of endeavor discloses if the command vehicle becomes unable to provide the step of allocating one or more tasks, defining, as the command vehicle, a second vehicle in the plurality of vehicles (see Haan at least par. 107-109 & 139-142). 

Motivation for combining Dias and Haan not only comes from knowledge well known in the art but also from Haan (see at least 4- 12). 
Both Dias and Haan disclose claim 2: further comprising performing, by each vehicle in the plurality of vehicles to which a task has been allocated, the one or more tasks allocated to that vehicle (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 4: further comprising, prior to the step of allocating, by the one or more processors on board the command vehicle, using the stored vehicle capabilities, validating the specification of the goal by verifying that one or more vehicles in the plurality of vehicles are capable of, alone or in combination, achieving the goal (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-112).
Both Dias and Haan disclose claim 5: wherein the step of sending is performed responsive to the one or more processors on board the command vehicle receiving an input indicative of an approval of the allocation of the one or more tasks to the one or more vehicles in the plurality of vehicles (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 6: wherein: the method further comprises: storing, by the one or more storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and the one or more tasks are such that, if each of those tasks were to (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108). 
Both Dias and Haan disclose claim 7: wherein the step of allocating comprises: generating, by the one or more processors located on board the command vehicle, for each vehicle in the plurality of vehicle, a bid value indicative of a capability of that vehicle performing one or more of the tasks; and allocating, by the one or more processors located on board the command vehicle, the one or more tasks to one or more of the vehicles in the plurality of vehicles based on the generated bid values (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 8: wherein the step of allocating comprises: for one or more of the vehicles in the plurality of vehicles other than the command vehicle, generating, by one or more further processors located on board that vehicle, a bid value indicative of a capability of that vehicle performing one or more of the tasks; sending, from the one or more vehicles on which a bid value has been generated, to the command vehicle, the bid value generated on that vehicle; and allocating, by the one or more processors located on board the command vehicle, the one or more tasks to one or more of the vehicles in the plurality of vehicles based on the received bid values (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 9: wherein the lists of capabilities of each vehicle are stored on the command vehicle (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 10: wherein the lists of capabilities of each vehicle are stored on each of the vehicles in the plurality (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 11: further comprising defining, as the command vehicle, a different vehicle in the plurality of vehicles to the vehicle previously defined as the command vehicle (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 12: further comprising, responsive to a change in the vehicles in the plurality and/or a change in the capabilities of one or more of the vehicles, updating the vehicle information stored by the one or more storage devices (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 13: wherein: each vehicle in the plurality of vehicles is an aircraft; and the step of receiving the specification of the goal comprises: inputting, by a user on the command vehicle, using a user input device, the specification of the goal; and sending, by the user input device, to the one or more processors on board the command vehicle, the specification of the goal (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 14: Apparatus for coordination among a plurality of vehicles, the apparatus comprising: one or more storage devices located on board one or more of the plurality of vehicles, the one or more storage devices configured to store, for each vehicle in the plurality of vehicles, a list of capabilities of that vehicle; and one or more processors on board a vehicle in the plurality of vehicles that is defined to be a command vehicle, the one or more processors configured to:  Page 5 of 10Appl. No. 16/468,506 Amdt. Dated 8/29/2019 Preliminary Amendment receive a specification of a goal that is to be accomplished by the plurality of vehicles; based on the stored vehicle capabilities, allocate to one or more of the vehicles in the plurality of vehicles, one or more tasks, the one or more tasks being such that, if each of those tasks were to be performed, the goal would be accomplished; [[and]] send, from the command vehicle, to each vehicle in the plurality of vehicles to which a task has been allocated, a specification of the one or more tasks allocated to that vehicle; and the one or more processors on board a vehicle in the plurality of vehicles configured to perform the one or more tasks responsive to each vehicle, in the plurality of vehicles to which a task has (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 16: further comprising: storing, by the one or more storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 17: further comprising: storing, by the one or more storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 18: further comprising: storing, by the one or more storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 19: further comprising: storing, by the one or more storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and  Page 7 of 10Appl. No. 16/468,506 Amdt. Dated 8/29/2019 Preliminary Amendment responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).  
Both Dias and Haan disclose claim 21: further comprising: responsive to a change in the vehicles in the plurality and/or a change in the capabilities of one or more of the vehicles, updating the vehicle information stored by the one or more storage devices (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-108).
Both Dias and Haan disclose claim 22: A system for coordination among a plurality of manned combat aircraft vehicles, the system comprising: one or more computer hardware memory storage devices located on board one or more of the plurality of manned combat aircraft vehicles, the one or more computer hardware memory storage devices configured to store, for each manned combat aircraft vehicle in the plurality of manned combat aircraft vehicles, a list of inherent capabilities of that manned combat aircraft vehicle; storing, by the one or more computer hardware memory storage devices located on board the one or more of the plurality of manned combat aircraft vehicles, for each manned combat aircraft vehicle in the plurality of manned combat aircraft vehicles, the list of inherent capabilities of that manned combat aircraft vehicle; defining, as a command vehicle, a vehicle in the plurality of manned combat aircraft vehicles; and one or more processors on board the command vehicle, the one or more processors configured to: receive a specification of a goal that is to be accomplished by the plurality of manned combat aircraft vehicles; based on the stored manned combat aircraft vehicle capabilities, allocating to one or more of the manned combat aircraft vehicles in the (see Casado at least fig. 1- 7 and in particular fig. 2 -6 & Abstract and par. 3- 25, 44-45 & 101-112).
Both Dias and Haan disclose claim 23: The program or plurality of programs arranged such that, when executed by a computer system or one or more processors it/they cause the computer system or the one or more processors to operate in accordance with the method of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663